DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Response to Amendment
This office action is in response to the amendment filed 02/16/2021. As directed by the amendment:  claims 1, 12, and 13 are amended; claims 10, 11, 16, and 19 are cancelled.
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not all persuasive. 
Applicant alleges that Tatara does not teach a magnetic frame having a unitary c-shaped construction because yoke 4 is a separate piece and does not teach a bottom section including prongs to be secured within the slots formed in the top end of the valve base. 
However, it is Tinholt that teaches these limitations. 
Applicant’s arguments regarding the combination of Ray and Hutchings not providing a radial magnetic path are persuasive and the rejection has been withdrawn.
Applicant alleges that there is no reason to combine a ring to secure the diaphragm as Ray already discloses a diaphragm securing flange.

Applicant alleges that having a retaining ring in Ray would not provide the c-shaped magnetic frame which secures all of the components above the diaphragm.
However, the c-shaped magnetic frame is taught by Tinholt. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (U.S. Patent No. 3,314,932) in view of Tinholt et al. (U.S. Patent No. 10,228,072), in further view of Uchiyama et al. (U.S. Patent No. 5,810,030).
Regarding claim 1, Ray discloses: a valve assembly comprising: a valve base (25) including an upper cavity forming an annular ledge (24), a fluid inlet port (37) and an 10outlet port (38) with an internal passageway (36) and interior valve cavity (135) there between, said internal passageway (36) terminating at a valve seat 29 (Col. 2, line 68 - Col. 3, line 3; Col. 3, lines 17-28); a solenoid coil assembly including a bobbin (1), having a cylindrical conduit (2), and a solenoid coil 5 (Col. 2, lines 38-46); a magnetic orifice piece (41) positioned within the conduit (2) and having a tube like body portion 15 with a first end (48) and a second end (42), a rim portion (48), and an bore (46) formed there through (Col. 3, lines 45-56); a plunger (35) positioned within the conduit (2) and being movable within the conduit (2) between a de-actuated position and an actuated position (Col. 3, lines 29-31); a valve poppet (28, 30, 31a, 32) having a top cylindrical upstanding portion (30, 32) and a poppet face (28) configured to abut the valve seat20 29 (Col. 3, lines 4-16); a ring (44), said ring (44) being formed of a magnetic material and configured to provide a magnetic radial path between the plunger (35) and the frame 20 (Col. 3, lines 45-50); a diaphragm (27) having a top side, a bottom side, an outer annular flange portion, and an inner annular flange terminating at a diaphragm opening, said diaphragm (27) being positioned within valve base (25) with said outer annular flange portion abutting the ledge (24) of the valve base (25) and the top cylindrical upstanding portion (30, 32) of the poppet (28, 30, 31a, 32) extending through the diaphragm opening (see Figure 1; Col. 2, lines 68-72); a magnetic frame (20) for securing the valve assembly in an assembled configuration, wherein 25 a magnetic path is formed by magnetic orifice piece (41), plunger (35) and the magnetic frame (20) and the solenoid coil (5) is configured to be actuated 
Ray fails to disclose the valve base including a top end having slots formed therein; a ring positioned on the ledge of the valve base for securing the diaphragm within the valve base, said ring being formed of a magnetic material and configured to provide a magnetic radial path between the plunger and the frame; wherein the magnetic frame has a unitary C-shape construction with a top section, a bottom section, and a side section, wherein the bottom section includes prongs to be secured within the slots formed in the top end of the valve base.
Tinholt teaches a solenoid valve comprising a valve base (326) includes a top end having slots formed therein (see Figures 5 and 6); wherein a magnetic frame (380) has a unitary C- shape construction with a top section, a bottom section, and a side section, wherein the bottom 10section includes prongs to be secured within the slots formed in the top end of the valve base 326 (see Figures 5 and 6; Col. 5, lines 9-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide the valve base including a top end having slots formed therein; wherein the magnetic frame has a unitary C-shape construction with a top section, a bottom section, and a side section, wherein the bottom section includes prongs to be secured within the slots formed in the top end of the valve base, as taught by Tinholt. Doing so would provide an alternative arrangement for connecting the solenoid assembly which would be simple to attach.
The combination fails to teach a ring positioned on the ledge of the valve base for securing the diaphragm within the valve base.
Uchiyama teaches a solenoid valve comprising a ring (13) positioned on a ledge of a valve base (3) for securing a diaphragm (9) within the valve base 3 (Col. 4, lines 8-25; lines 42-58).
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Tinholt, in further view of Uchiyama, in further view of Morris (U.S. Patent No. 3,241,005).
Regarding claim 2, Ray as modified teaches the invention as essentially claimed, but fails to teach wherein the plunger includes a fluid flow passageway formed therein.
Morris teaches a solenoid wherein a plunger (36) includes a fluid flow passageway (62) formed therein (Col. 3, lines 27-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide wherein the plunger includes a fluid flow passageway formed therein, as taught by Morris. Doing so would provide balance to the plunger, making it easier to move the plunger.
Claims 3-9, 12, 13, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Tinholt, in further view of Uchiyama, in further view of Tatara (U.S. Patent No. 4,858,886).

    PNG
    media_image1.png
    621
    909
    media_image1.png
    Greyscale

Annotated Figure 2 from Tatara.

Regarding claim 3, Ray as modified teaches the invention as essentially claimed, but fails to teach wherein the poppet includes a fluid flow passageway formed therein to allow pressurized media from the inlet port to pass to the top side 35 of the diaphragm and fill a cavity around the plunger, wherein said diaphragm acts as a pressure11 5 balance to balance a force that is exerted on the poppet from the pressurized media from the inlet port and a force that is exerted on the top of the diaphragm.
Tatara teaches a solenoid valve wherein a poppet (9) includes a fluid flow passageway (9b, 9c) formed therein to allow pressurized media from an inlet port (15) to pass to a top side 35of a diaphragm (16) and fill a cavity (17) around a plunger (8), wherein said diaphragm (16) acts as a pressure11 5 balance to balance a force that is exerted on the poppet (9) from the pressurized media from the inlet port (15) and a force that is exerted on the top of the diaphragm 16 (Col. 4, lines 44-66).

Regarding claim 4, Ray as modified teaches the invention as essentially claimed, and further teaches wherein the valve poppet (28, 30, 31a, 32) has a stepped cylindrical body with the top cylindrical upstanding portion (30, 32), a stepped ledge portion (31a), and a 10lower flange portion (28) forming the poppet face 28 (see Figure 1).
Regarding claim 5, Ray as modified teaches the invention as essentially claimed, and further teaches wherein the diaphragm (27) further includes an annular U-shaped portion (see Figure 2) extending downwardly towards the interior valve cavity 135.
Further regarding this limitation, as seen in Figure 2, the diaphragm forms a U-shape, which the end portions of the U-shape extend down towards the interior valve cavity. The claim does not necessitate that the bottom of the diaphragm be closer to the cavity.
Regarding claim 6, Ray as modified teaches the invention as essentially claimed, and further teaches wherein said bobbin (1) has a top flange (9) and a bottom flange (4) connected by a cylindrical conduit (2), said cylindrical conduit (2) including an extension (44) projecting from the bottom flange (4) for extending into the valve base 25 (Col. 3, lines 45-53).
Regarding claim 7, Ray as modified teaches the invention as essentially claimed, but fails to disclose wherein said rim portion of the magnetic orifice piece extends proximate to the first end of the body portion and having a top side and a bottom side, said body portion of the magnetic orifice piece 
Tatara teaches a solenoid valve wherein a rim portion (see annotated figure above) of a magnetic orifice piece (7) extends proximate to a first end (see annotated figure above) of a body portion (7) and having a top side and a bottom side, said body portion (7) of the magnetic orifice piece (7) further includes an upper section (see annotated figure above) extending on a first side (see annotated figure above) of the rim portion (see annotated figure above) and an elongated lower portion (see annotated figure above) extending on a second side (see annotated figure above) of the rim portion (see annotated figure above) and being positioned within a cylindrical conduit of a bobbin (see annotated figure above) with the second side (see annotated figure above) of the rim portion (see annotated figure above) abutting a top flange (see annotated figure above) of the bobbin (see annotated figure above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide wherein said rim portion of the magnetic orifice piece extends proximate to the first end of the body portion and having a top side and a bottom side, said body portion of the magnetic orifice piece further includes an upper section extending on a first side of the rim portion and an elongated lower portion extending on a second side of the rim portion and being positioned within the cylindrical conduit of the bobbin with the second side of the rim portion abutting the top flange of the bobbin, as taught by Tatara. Doing so would provide easier assembly of the magnetic orifice piece.
Regarding claim 8, Ray as modified teaches the invention as essentially claimed, and further teaches wherein the plunger (35) includes a first end (43), a second end, and a cylindrical sidewall, said plunger (35) positioned within the conduit (2) of the bobbin (1) such that the first end (43) of the 
Regarding claim 9, Ray as modified teaches the invention as essentially claimed, and further teaches a biasing member (61) for biasing the plunger (35) away from the magnetic orifice piece (41) when the solenoid coil (5) is in a de-actuated state (Col. 4, lines 32-41).
Ray fails to disclose a biasing member positioned within the bore of the magnetic orifice.
Tatara teaches a solenoid valve wherein a biasing member (13) is positioned within a bore of a magnetic orifice piece 7 (Col. 4, lines 21-35; see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide the biasing member positioned within the bore of the magnetic orifice piece, as taught by Tatara. Doing so would simplify the spring and would further provide predictable results as both Ray and Tatara teach biasing mechanisms. 
Regarding claim 12, Ray as modified teaches the invention as essentially claimed, but fails to teach wherein the top section of the magnetic frame engages the upper section of the magnetic orifice piece to further secure and restrict rotation of 15 the valve assembly.
Tinholt teaches a solenoid valve wherein the top section of the magnetic frame (380) engages an upper section of a magnetic piece (82) to further secure and restrict rotation of 15 a valve assembly (see Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide wherein the top section of the magnetic frame engages the upper section of the magnetic orifice piece to further secure and restrict rotation of 15 the valve assembly, as taught by Tinholt. Doing so would provide an alternative arrangement for connecting the solenoid assembly which would be provide a simple attachment.

Ray fails to disclose the valve base including a top end having slots formed therein; said rim portion extending proximate to the first end of the body portion and having a top side and a bottom side, said body portion further including an upper section extending on a first side of the rim portion and an elongated lower portion extending on a second side of the rim portion and being positioned within the cylindrical 30 conduit of the bobbin with the second side of the rim portion abutting the top flange of the bobbin; a ring positioned on the ledge of the valve base for securing the diaphragm within the valve base; and wherein the magnetic frame has a unitary C-shape construction with a top section, a bottom section, and a side section, wherein the bottom section includes prongs to be secured within the slots formed in the top end of the valve base.
Tatara teaches a solenoid valve a solenoid valve wherein a rim portion (see annotated figure above) of a magnetic orifice piece (7) extends proximate to a first end (see annotated figure above) of a body portion (7) and having a top side and a bottom side, said body portion (7) of the magnetic orifice piece (7) further includes an upper section (see annotated figure above) extending on a first side (see annotated figure above) of the rim portion (see annotated figure above) and an elongated lower portion (see annotated figure above) extending on a second side (see annotated figure above) of the rim portion (see annotated figure above) and being positioned within a cylindrical conduit of a bobbin (see annotated figure above) with the second side (see annotated figure above) of the rim portion (see annotated figure above) abutting a top flange (see annotated figure above) of the bobbin (see annotated figure above).

The combination fails to teach a ring positioned on the ledge of the valve base for securing the diaphragm within the valve base; the valve base including a top end having slots formed therein; wherein the magnetic frame has a unitary C-shape construction with a top section, a bottom section, and a side section, wherein the bottom section includes prongs to be secured within the slots formed in the top end of the valve base.
Uchiyama teaches a solenoid valve comprising a ring (13) positioned on a ledge of a valve base (3) for securing a diaphragm (9) within the valve base 3 (Col. 4, lines 8-25; lines 42-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide a ring positioned on the ledge of the valve base for securing the diaphragm within the valve base, as taught by Uchiyama. Doing so would allow the diaphragm to be secured before securing the frame.
The combination fails to teach the valve base including a top end having slots formed therein; wherein the magnetic frame has a unitary C-shape construction with a top section, a bottom section, 
Tinholt teaches a solenoid valve comprising a valve base (326) includes a top end having slots formed therein (see Figures 5 and 6); wherein a magnetic frame (380) has a unitary C- shape construction with a top section, a bottom section, and a side section, wherein the bottom 10section includes prongs to be secured within the slots formed in the top end of the valve base 326 (see Figures 5 and 6; Col. 5, lines 9-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide the valve base including a top end having slots formed therein; wherein the magnetic frame has a unitary C-shape construction with a top section, a bottom section, and a side section, wherein the bottom section includes prongs to be secured within the slots formed in the top end of the valve base, as taught by Tinholt. Doing so would provide an alternative arrangement for connecting the solenoid assembly which would be simple to attach.
Regarding claim 17, Ray as modified teaches the invention as essentially claimed, and further teaches a biasing member (61) for biasing the plunger (35) away from the magnetic orifice piece (41) when the solenoid coil (5) is in a de-actuated state (Col. 4, lines 32-41).
Ray fails to disclose a biasing member positioned within the bore of the magnetic orifice.
Tatara teaches a solenoid valve wherein a biasing member (13) is positioned within a bore of a magnetic orifice piece 7 (Col. 4, lines 21-35; see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide the biasing member positioned within the bore of the magnetic orifice piece, as taught by Tatara. Doing so would simplify the spring and would further provide predictable results as both Ray and Tatara teach biasing mechanisms.

Regarding claim 20, Ray as modified teaches the invention as essentially claimed, but fails to teach wherein the top section of the magnetic frame engages the upper section of the magnetic orifice piece to secure and restrict rotation of the valve assembly.
Tinholt teaches a solenoid valve wherein the top section of the magnetic frame (380) engages an upper section of a magnetic piece (82) to further secure and restrict rotation of 15 a valve assembly (see Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide wherein the top section of the magnetic frame engages the upper section of the magnetic orifice piece to further secure and restrict rotation of 15 the valve assembly, as taught by Tinholt. Doing so would provide an alternative arrangement for connecting the solenoid assembly which would be provide a simple attachment.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Tinholt, in further view of Tatara, in further view of Uchiyama, in further view of Morris.
Regarding claim 14, Ray as modified teaches the invention as essentially claimed, but fails to teach wherein the plunger includes a fluid flow passageway formed between said second end and said sidewall.
Morris teaches a solenoid wherein a plunger (36) includes a fluid flow passageway (62) formed between a second end and a sidewall (see Figure 2; Col. 3, lines 27-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide wherein the plunger includes a fluid flow passageway 
Regarding claim 15, Ray as modified teaches the invention as essentially claimed but fails to teach wherein the poppet includes a fluid flow passageway formed therein to allow pressurized media from the inlet port to pass to the top side of the diaphragm and fill a cavity around the plunger, wherein said diaphragm acts as a pressure balance to balance a force that is exerted on the poppet from the pressurized media from the inlet 30 port and a force that is exerted on the top of the diaphragm.
Tatara teaches a solenoid valve wherein a poppet (9) includes a fluid flow passageway (9b, 9c) formed therein to allow pressurized media from an inlet port (15) to pass to a top side of a diaphragm (16) and fill a cavity around the plunger (8), wherein said diaphragm (16) acts as a pressure balance to balance a force that is exerted on the poppet (9) from the pressurized media from the inlet 30 port (15) and a force that is exerted on the top of the diaphragm 16 (Col. 4, lines 44-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ray to provide wherein the poppet includes a fluid flow passageway formed therein to allow pressurized media from the inlet port to pass to the top side of the diaphragm and fill a cavity around the plunger, wherein said diaphragm acts as a pressure balance to balance a force that is exerted on the poppet from the pressurized media from the inlet 30 port and a force that is exerted on the top of the diaphragm. Doing so would decrease the size of the solenoid coil needed as less force would be required to move the valve (Col. 4, lines 44-66), as recognized by Tatara.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753